Opinion issued August 29, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-01138-CR
                            ———————————
                  MOHAGANY SKYE IRELAND, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                            Harris County, Texas
                        Trial Court Case No. 1557136


                          MEMORANDUM OPINION

      Appellant, Mohagany Skye Ireland, pleaded guilty to the offense of

aggravated robbery with a deadly weapon. See TEX. PENAL CODE § 29.03(a). In

accordance with a plea bargain with the State, the trial court sentenced appellant on
March 6, 2019 to seven years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice. We dismiss.

       In a plea bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

An appeal must be dismissed if a certification showing that the defendant has the

right of appeal has not been made part of the record. Tex. R. App. P. 25.2(d).

       Here, the trial court’s certification is included in the record on appeal. See id.

The trial court’s certification states that this is a plea bargain case and that the

defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The record supports

the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.

App. 2005). Because Ireland has no right of appeal, we must dismiss this appeal.

See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006) (“A court of

appeals, while having jurisdiction to ascertain whether an appellant who plea-

bargained is permitted to appeal by Rule 25.2(a)(2), must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”).

       Accordingly, we dismiss the appeal for want of jurisdiction. We dismiss any

pending motions as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.


                                            2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3